NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
STRECK, INC.,
Plain,tiff-Appellee,
V.
RESEARCH & DIAGNOSTIC SYSTEMS, lNC. and
TECHNE CORPORATION, A ` _
Defen,dan,ts-Appellants. »
2011-1044
Appeal from the United States District Court for the
District of Nebraska in case no. 06-CV-0458, Chief Judge
Joseph F. Batail1on.
ON MOTION
Before FRIEDMAN, Circuit Ju.dge_
0 R D E R
Research & Diagn0stic Systen1s, Inc. and Techne Cor-
poration move for an "administrative stay" of the perma-
nent injunction entered by the United StateS DiSt1'ict
Court for the DiStrict of Nebraska, pending this court's
consideration of its motion for a stay pending appeal

it
i._.:~»~~~ 7
STR.EoK, INc. v. REsEARCH
Up0n consideration thereof
IT IS ORDERED THATI
2
The motion for an administrative stay is denied.
FoR THE CoURT
959 2 1 2919 /3/JanH01-ba1y
Date
cc: Kurt J. Niederluecke, Esq.
Floyd R. Nati0n, Esq.
J an Horba1y
C1erk
ILE
u.s. o0ulri:eF_APPEALs ma
mr FEeERAL c1Rcue1
usc 21 iam
JAN H_0RBALY`
ClERK